UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6763


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARQUITA LEIGH MEREDITH, a/k/a Baby Girl,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:19-cr-00061-RBS-RJK-
1)


Submitted: November 30, 2021                                 Decided: December 9, 2021


Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Marquita Leigh Meredith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marquita Leigh Meredith appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release, as well as the court’s orders denying

reconsideration of this ruling. Before seeking compassionate release in the district court,

an inmate must satisfy the threshold requirement of 18 U.S.C. § 3582(c)(1)(A). However,

as we recently held, this requirement is nonjurisdictional and, thus, subject to forfeiture or

waiver if not timely raised. See United States v. Muhammad, 16 F.4th 126, 129-30 (4th

Cir. 2021).

       Here, the district court sua sponte raised the threshold requirement and denied

Meredith’s compassionate release motion on the basis that she did not satisfy it. In light

of our ruling in Muhammad, we hold that the district court erred in so denying Meredith’s

motion. * See id. at 130. Accordingly, we vacate the district court’s initial, dispositive

order and remand for further proceedings. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
         We offer no criticism of the district court, which did not have the benefit of our
ruling in Muhammad when it reached this conclusion.

                                              2